DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 1/18/2021.
Claim 12 is canceled.
Claims 1-11 and 13 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment overcomes all previous rejections as presented in the Non Final Rejection mailed on 12/14/2020.  Therefore, the remaining claims 1-11 and 13 are allowed.
Reasons for Allowance
6.	The prior art does not disclose, teach or suggest the claimed aquatic training aid comprising a paddle member with a variable diaphragm disposed within paddle member with a plurality of fitted blades arranged to form an aperture and a housing peripherally framing the plurality of fitted blades, in the specific configuration as explicitly claimed by applicant.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
8.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/2/2021